On motion for rehearing.
PER CURIAM.
In our original opinion, 69 S.W.(2d) 56, we erroneously stated that on April 8, 1932, T. J. Holcomb filed the suit in the district court of Dallas county against J. H. Gage et al. The record discloses that the suit was filed on April 18, 1932. While this correction in no way changes the conclusions reached in the former opinion, it is made so that the facts stated will accurately state the facts contained in the record.
Having made the foregoing correction, rbain+ilf in error’s motion for rehearing is overruled.
SHARP, Judge.
Opinion adopted by the Supreme Court.